Exhibit 10.614

 

DATED

 

2005

 

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

(1)  CHIRON VACCINES HOLDING s.r.l.

 

(2)  JOHN LAMBERT

 

 

COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on

2005

 

BETWEEN:

 

(1)                                           CHIRON VACCINES HOLDING s.r.l.-UK
Branch whose registered office is at Symphony House,  7 Cowley Business Park,
High Street, Cowley, Uxbridge UB8 2AD (the “Company”); and

 

(2)                                           JOHN LAMBERT of [Residence
address] (the “Employee”).

 

1.                                                Definitions & Purpose of
Agreement

 

1.1                                          In this Agreement, the following
expressions have the following meanings:

 

the Acts

 

the Equal Pay Act 1970, the Employment Rights Act 1996, the Sex Discrimination
Act 1975, the Race Relations Act 1976, the Trade Union and Labour Relations
(Consolidation) Act 1992, the Disability Discrimination Act 1995, the Working
Time Regulations 1998, the National Minimum Wage Act 1998, the Public Interest
Disclosure Act 1998, the Transnational Information and Consultation of Employees
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Equality (Sexual
Orientation) Regulations 2003 and the Employment Equality (Religion or Belief)
Regulations 2003, all as subsequently amended from time to time;

 

 

 

the Contract of Employment

 

the contract of employment between the Company and the Employee dated 5 March
2001 as subsequently varied or amended;

 

 

 

the Date of Termination

 

February 28, 2005

 

1

--------------------------------------------------------------------------------


 

the Group

 

means any company (wherever registered or incorporated) which is for the time
being a subsidiary or a holding company of the Company or a subsidiary or
holding company of any such company (as “subsidiary” and “holding company” are
defined in the Companies Act 1985 (as amended)) or which is an associated
company of any such company, as such term is defined in the Income and
Corporation Taxes Act 1988 (as amended), including for the avoidance of doubt
Chiron Corporation;

 

 

 

PAYE deductions

 

deductions made to comply with or to meet any liability of the Company to
account for income tax and to comply with any obligation to make a deduction in
respect of national insurance contributions;

 

 

 

Pension Plan

 

The executive pension plan for the Employee into which the Company pays £2,500
per month.

 

 

 

the Solicitor

 

the person named as the Solicitor in Schedule 1;

 

 

 

the Termination Payment

 

the payment referred to in Clause 4.

 

1.2                                 The parties have entered into this Agreement
to record and implement the terms upon which they have agreed to settle all
outstanding claims which the Employee has or may have against the Company or the
Group arising out of or in connection with or as a consequence of his employment
and/or its termination and his office as a director and/or its cessation.  The
terms set out in this Agreement constitute the entire Agreement between the
parties and are without admission of liability on the part of the Company or the
Group.

 

1.3                                 The Company is entering into this Agreement
for itself and as agent for and trustee of all Group companies. Each Group
company shall be able to enforce in its own right the provisions of this
Agreement which expressly or impliedly confer a benefit on that company subject
to and in accordance with the provisions of the Contracts (Right of Third
Parties) Act 1999.

 

2

--------------------------------------------------------------------------------


 

2.             Date of Termination

 

The Employee’s employment with the Company terminated on the Date of
Termination.  All Group directorships and positions of office and trust will be
terminated on or before the date of termination.

 

3.             Payments to Date of Termination

 

3.1                                 The Employee has been or will be paid his
normal salary and any accrued but untaken holiday entitlement and provided with
all benefits for the period up to and including the Date of Termination.  It is
agreed that the employee shall not be required to work for the Company or attend
its offices during the period 11th to 18th February 2005 inclusive.

 

3.2                                 The Company will reimburse the Employee for
his final expenses incurred up to the Date of Termination within 14 days of
receipt of satisfactory evidence of expenditure in accordance with the Company’s
current expenses policy.

 

3.3                                 All sums due from the Employee to the
Company will be deducted from his final salary and/or the Termination Payment. 
Any balance will be recoverable from the Employee as a debt.           

 

4.                                       Termination payment

 

4.1                                 As compensation for termination and loss of
office and without admission of liability, within 14 days of the later of this
Agreement becoming binding in accordance with Clause 16 and the Date of
Termination (and in either case after delivery of the Employee’s P45) , the
Company will pay the Employee a Termination Payment of £900,000.

 

5.             Pension Plan

 

Subject to Clause 4 and without prejudice to the Employee’s accrued due pension
rights and entitlement, the Employee’s active membership of the Pension Plan
will cease with effect from the Date of Termination.  The Company will write to
the Employee in due course to inform him of his rights and options (if any) in
respect of his membership up to the Date of Termination.

 

3

--------------------------------------------------------------------------------


 

6.             Legal fees

 

The Company agrees, subject to receipt of an invoice from the Employee’s
Solicitor, to pay up to a maximum of £2,000 plus VAT as a contribution towards
the Employee’s legal fees incurred exclusively in connection with the
termination of his employment and to pay it within 21 days of receipt of
invoice.  Any invoice should be addressed to the Employee but expressed to be
payable by the Company and sent under private and confidential cover to Ed
Hoskin at Chiron Vaccines Human Resources, Florey House, Robert Robertson
Avenue, Oxford Science park, Oxford OX4 4GH.  Notwithstanding the termination of
the Employee’s employment, the Company undertakes and agrees that the Employee
will remain covered by the Company’s Directors and Officers Insurance in
accordance with the terms of the policy. As stated in Clause 7 of the
Indemnification Agreement of August 1,

 

2004 between the Employee and Chiron Corporation, the Indemnification Agreement
continues in effect after the Date of Termination.

 

7.             Taxation

 

7.1                                 The parties understand that in accordance
with current tax legislation, the first £30,000 of the total of payments made
under Clause 4 above is not subject to tax (although the Company gives no
warranty to this effect) and therefore it will be paid without deduction of tax.
The balance of payments under Clause 4 (save for any qualifying contribution to
the Pension Plan) and all other sums to be paid to the Employee under this
Agreement will be subject to PAYE deductions.

 

7.2                                 The Employee will be responsible for the
payment of any tax and employee’s national insurance contributions referable to
the Termination Payment and all other payments and the provision of benefits set
out in this Agreement in excess of any PAYE deductions made by the Company.  The
Employee hereby agrees to indemnify the Company and the Group on a continuing
basis against all such liabilities, including any interest, penalties,
reasonable costs and expenses (other than those incurred as a result of any
default or delay by the Company) which any such company may incur in respect of
or by reason of such payments or the provision of such benefits.  If the Company
becomes aware that any such liabilities may arise, it will provide as soon as
reasonably practicable relevant details and documents to the Employee so that he
is given the reasonable opportunity at his own

 

4

--------------------------------------------------------------------------------


 

expense to dispute any such payment with the Inland Revenue or other relevant
authority.

 

8.             Return of property and resignation of directorships

 

8.1                                 On or immediately after the Date of
Termination, the Employee will return to the Company all credit cards, keys, his
security pass, all computer disks, mobile telephone, any laptop computer,
facsimile machine, all documents and copies together with all other property
belonging to the Company or the Group or relating to its or their business in
his possession or control except for such property as the parties agree in
writing that the Employee may retain.

 

8.2                                 The Employee will immediately resign as
director of Chiron Vaccines Limited and from other Group companies by signing
and delivering to the Company a letter of resignation in the form of the draft
in Schedule 3.
The Company undertakes thereupon to make any required filings with Companies
House.  The Employee will immediately on receipt of a written request by the
Company do everything the Company may require (including executing documents) to
resign from all other directorships, offices or other positions including
trusteeships which he holds by virtue of his employment with the Company and any
Group companies.

 

9.             Warranties and representations

 

9.1                                 In consideration of the sum of £100 (less
PAYE deductions), the Employee warrants and represents to the Company that up to
and as at the Date of Termination the Employee:

 

9.1.1                        has not done or failed to do anything amounting to
a repudiatory breach of the express or implied terms of his employment with the
Company or which, if it had been done or omitted after the execution of this
Agreement, would have been in breach of any of its terms;

 

9.1.2                        is not aware of any matters relating to any acts or
omissions by him or any director, officer, employee or agent of the Company (or
any Group company) which if disclosed to the Company would or might affect its
decision to enter into this Agreement.

 

5

--------------------------------------------------------------------------------


 

10.           Confidentiality and other restrictions

 

10.1                             The Employee accepts and agrees that his
express and implied duties relating to confidential information and
post-termination activities continue after the Date of Termination.  In
particular, but without limitation, the Employee affirms the duties and
restrictions in the Contract of Employment and the obligations of
confidentiality contained in it.

 

10.2         The Employee further agrees and undertakes that he will not:

 

10.2.1                  make or publish any statement to a third party
concerning this Agreement, the dispute settled by it or the circumstances
surrounding the termination of the Employee’s employment and directorships; or

 

10.2.2                  make or publish any derogatory or disparaging statement
concerning the Company or Group or do anything in relation to the Company, any
Group company or any officers or employees of the Company or any Group company
which is intended to or which might be expected to damage or lower their
respective reputations,

 

provided always that the Employee will not be prevented from making a
disclosure:

 

(i) for the purposes of seeking legal or accounting advice in relation to this
Agreement provided the professional adviser is bound by a duty of confidence;

 

(ii) to the proper authorities as required by law;

 

(iii) to his wife or partner provided such person agrees to maintain
confidentiality; or

 

(iv) consistent with the terms and spirit of the agreed reference referred to in
Clause 11.

 

10.3                           The Employee warrants that he has not done or
failed to do anything, including, without limitation, published any statement or
authorised or permitted anyone else to do so prior to the date of this
Agreement, which would constitute a breach of Clauses 10.1 or 10.2 if it had
occurred after the date of this Agreement.

 

11.           References

 

Any written reference which any third party may request the Company to give in
relation to the Employee will be given only by Anne Hill, Vice President, Human
Resources, Chiron Corporation and will be given in or substantially in the terms
set out in Schedule 2.  Any reference or follow up information given orally will
be consistent with the terms and spirit of the agreed written reference.  This
clause is subject to the proviso that the Company will cease to be obliged to
provide a

 

6

--------------------------------------------------------------------------------


 

reference, whether written or oral, in the agreed terms if after the signing of
this Agreement new facts come to the Company’s attention which make the agreed
reference substantially and materially incorrect.

 

12.           Full and final settlement

 

12.1                             This Agreement has effect for the purpose of
compromising without any admission of liability on the part of the Company or
any Group companies by means of full and final settlement all claims in all
jurisdictions whether known or not under contract, tort, statute or otherwise
which the Employee has at the date of this Agreement or which may arise in
future against the Company or any Group companies and its or their respective
officers and employees arising out of or in connection with or as a consequence
of his employment and/or its termination including in particular for the
avoidance of doubt the following claims which the Employee has raised or
intimated:

 

12.1.1                  damages for breach of contract howsoever arising
including in respect of stigma;

 

12.1.2                  outstanding pay, holiday pay (including under the
Working Time Regulations 1998), overtime, bonuses, commission and benefits in
kind;

 

12.1.3                  unfair dismissal; and

 

12.1.4                  a redundancy payment whether statutory or other;

 

but excluding any claim:

 

(i)                                     in respect of accrued pension rights
under the Pension Plan;

 

(ii)                                  for personal injury; or

 

(iii)                               for the sums and benefits due to him
pursuant to this Agreement.

 

12.2                             The Employee acknowledges that the Company is
entering into this Agreement in reliance on the warranties, representations and
waivers in this Agreement. The Employee agrees that if he breaches any of these
warranties or representations, without prejudice to any other rights or remedies
of the Company or any Group company arising from such action, he will repay to
the Company a sum equivalent to the aggregate value (excluding the statutory
redundancy payment) of the payments made under Clause 4 above after deduction of
all tax and national insurance due, including any excess tax.  Furthermore he
agrees that in such circumstances the said sum is recoverable from him by the
Company as a debt.

 

7

--------------------------------------------------------------------------------


 

12.3                             The Employee further agrees without prejudice
to any other rights or remedies of the Company or any Group company arising from
such action and if and to the extent that he has not repaid the relevant
payments pursuant to Clause 12.2 that if he institutes or continues any
proceedings against the Company or any Group company of a kind set out in Clause
12.1 and if the award made to the Employee in respect of such proceedings:

 

12.3.1                  exceeds the sum referred to in Clause 12.2, then such
sum will be set off against the award in full; or

 

12.3.2                  is less than the sum referred to in Clause 12.2, then
the Employee will repay to the Company the difference between such sum and the
award.

 

13.           No knowledge of other claims

 

13.1                             The Employee confirms that he is aware of no
other claim or grounds to make a claim against the Company or any Group
companies in relation to any other matters howsoever arising.

 

13.2         The Employee represents and warrants that:

 

13.2.1                  he has instructed the Solicitor to advise as to whether
he has or may have any claims, including statutory claims, against the Company
arising out of or in connection with his employment or its termination;

 

13.2.2                  he has provided the Solicitor with all available
information which the Solicitor requires or may require in order to advise
whether he has any such claims; and

 

13.2.3                  the Solicitor has advised him that on the basis of the
information available to the Solicitor his only claims or particular complaints
against the Company whether statutory or otherwise, are those listed in Clause
12 of this Agreement and that he has no other claim against the Company, whether
statutory or otherwise.

 

14.           Compliance with statutory provisions

 

14.1                             This Agreement satisfies the conditions
regulating compromise agreements and compromise contracts under such of the Acts
as are relevant.

 

14.2         The Employee confirms that:

 

8

--------------------------------------------------------------------------------


 

14.2.1                  he has received advice from the Solicitor (who is a
relevant independent adviser within the meaning of the Acts) as to the terms and
effect of this Agreement and in particular its effect on his ability to pursue
his rights before an Employment Tribunal; and

 

14.2.2                  he will procure that the Solicitor signs the Certificate
in Schedule 1.

 

15.                                 Litigation assistance

 

15.1                           The Employee agrees and undertakes that he will
provide all reasonable assistance and co-operation that the Company or any other
company in the Group may request with respect to any claim,  civil or criminal
litigation, appeal, or judicial, arbitral or investigative inquiry review or
other proceedings initiated by any private party or by any regulator,
governmental entity or self-regulatory organization (collectively, “legal
proceedings”) involving the Company or the Group, whether in the United Kingdom
or elsewhere, and whether such legal proceedings arise, have arisen or are
threatened on, before or after the Date of Termination, for the purpose of
helping the Company or any Group company to consider dispute, resist, appeal,
compromise or defend such legal proceedings.

 

15.2                           The Employee further agrees that he shall provide
all reasonable cooperation to the Company and its legal advisers with respect to
any legal proceedings that relate to or arise from any matter with which he was
involved during his employment with the Company, or that concerns any matter of
which the Employee has information or knowledge.  The Employee’s duty of
co-operation includes, but is not limited to: (i)  discussing matters, including
telephone conversations, corresponding (including email correspondences) and
meeting with the Company’s legal advisers in person at mutually convenient times
and places in order to state truthfully his recollection of events; (ii)
appearing at the Company’s request as a witness at depositions, hearings or
trials, without the necessity of a subpoena, or witness order, in order to state
truthfully the Employee’s knowledge of matters at issue; and (iii) signing at
the Company’s request declarations, statements and/or affidavits that truthfully
state matters of which the Employee has knowledge.  In the event that an
unwaivable conflict of interest arises in connection with any Fluvirin-related
subject that the Employee requires separate counsel, the Company agrees to
reimbursement for the reasonable costs of said representation by a mutually
acceptable counsel.

 

15.3                           The Company undertakes and agrees that it shall
at all times be responsible for all costs and expenses incurred by the Employee
in complying with his obligations under this Clause 15.

 

9

--------------------------------------------------------------------------------


 

16.                                 Stock options

 

In accordance with the terms of any stock option grants made to you by the
Company’s Group, you have three (3) months from the Date of Termination to
exercise any options vested as at that time.  You will receive from the
Company’s Stock Plan Manager a Closing Statement which shows any vested and
exercisable options as of the Date of Termination and the last date by which you
can exercise these options.  This statement will be sent via mail to your home
address.  If you do not receive the statement within 14 days from your
termination date, please contact Anne Hill.

 

17.           Without prejudice

 

Notwithstanding that this Agreement is marked “without prejudice and subject to
contract”, it will, when dated and signed by all the parties named below and
accompanied by the Certificate in Schedule 1 signed by the Solicitor become an
open and binding agreement between the parties.

 

18.                                 Restrictive covenants

 

In this clause:

 

“Relevant Period” means the period of 12 months ending with the termination
date.

 

“Restricted Client” means any person, form, company or other entity who was at
any time in the Relevant Period a client of the company or of an affiliate and
with whom the employee had Material Dealings.

 

“Prohibited Business” means the business carried on by the company and its
subsidiaries at the termination date.

 

“Material Dealings” means receiving instructions from, advising or acting for
the restricted Client.

 

“Key Employee” means each employee of the company or of an affiliate employed in
a managerial capacity or dealing directly with a Restricted Client whom the
employee has managed or worked directly with during the Relevant Period.

 

18.1                           The Employee shall not so as to compete with the
company or an affiliate during the period of 12 months after the termination
date directly or indirectly on his own account or on behalf of or in conjunction
with any person, firm, company or other organisation without prior permission of
the company in

 

10

--------------------------------------------------------------------------------


 

writing according to the Permissions Protocol below canvass or solicit or by any
other means seek to conduct or conduct Prohibited Business with any Restricted
Client with whom the employee shall have had Material Dealings in the course of
his duties to the company at any time in the Relevant Period or with whom and to
the knowledge of the employee any employee of the company or of an affiliate
reporting directly to him shall have had Material Dealings in the course of his
duties to the company or the affiliate in the Relevant Period.

 

18.2                           The Employee shall not during the period of 12
months after the termination date without prior permission of the company in
writing according to the Permissions Protocol below directly or indirectly
induce or seek to induce any Key Employee of the company or of an affiliate at
the termination date to leave the employment of the company or of an affiliate
whether or not this would be a breach of contract on the part of the Key
Employee.

 

18.3                           The Employee may contact the Chief Executive
Officer of the Company to request permission to conduct himself in a manner
which would otherwise amount to a breach of clause 17.1 and/or 17.2 above. If
the Employee does, he shall do so in writing setting out the reasons for his
request and providing telephone, email and postal contact details. The Company
may, at its absolute discretion (and in any event without providing reasons)
either grant or deny permission or request further details. The Company shall
take any one of these steps within 28 days of receipt of the Employee’s written
communication. The effect of any permission granted by the Company shall be that
it waives its rights under clause 17.1 and/or 17.2 to the extent of the
permission granted for the period granted.

 

19.          Governing law and jurisdiction

 

This Agreement is governed by the law of England and Wales and any dispute is
subject to the exclusive jurisdiction of the courts and tribunals of England and
Wales.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ADVISER’S CERTIFICATE

 

I confirm that:

 

1.                                                I am a relevant independent
adviser within the meaning of the Employment Rights Act 1996 (as amended).

 

2.                                                I have advised the Employee on
the terms and effect of the Agreement and in particular its effect on his
ability to pursue a claim before an Employment Tribunal.

 

3.                                                There is in force a contract
of insurance covering the risk of a claim by the Employee in respect of loss
arising in consequence of the advice.

 

 

Solicitor’s signature

/s/ C Hugo

 

 

 

 

 

Solicitor’s name

CHRISTOPHER HUGO

 

(capitals)

 

 

 

 

 

Firm’s business address

Knocker & Foskett

 

 

The Red House

 

 

50 High Street

 

 

Sevenoaks, Kent TN13 1JL

 

 

 

 

Date

16th February 2005

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

LETTER OF REFERENCE

 

Statement of Reference for John Lambert

 

John Lambert was employed by Chiron Corporation for the period 5th March 2001 to
28th February 2005 as President of Chiron Vaccines and Vice President, Chiron
Corporation.  John served on the Executive Committee of Chiron Corporation
during this period.  John was a Section 16b officer of the corporation and was
on the boards of directors of numerous Chiron subsidiary companies around the
world.

 

John was primarily responsible for the global vaccines business of Chiron from
basic discovery through development, manufacturing and commercialization of
vaccines.  John identified and spearheaded the acquisition of PowderJect PLC in
the U.K.

 

John publicly represented Chiron’s messages and policies in a variety of policy
and industry organizations and notably represented the global vaccines industry
by holding the industry representative seat on the Board of the Global Alliance
for Vaccines and Immunizations.

 

If there are follow up questions, please call me at ++1 510 923 3080.

 

Anne Hill

Vice President

Human Resources

Chiron Corporation

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

DRAFT LETTER OF RESIGNATION

 

(if required)

 

The Directors

Chiron Vaccines Limited

[other companies?]

 

 

[                    ] 2005

 

 

Dear Sirs

 

Please accept this letter as formal notice of my resignation as a Director of
the Company.  I confirm I have no claim against the Company for loss of office
or otherwise as a result of my resignation.  My resignation is to be effective
at close of business on [            ] 2005.

 

Please arrange for particulars of my resignation to be filed with the Registrar
of Companies.

 

Yours faithfully

 

 

 

/s/ John A. Lambert

 

 

 

John Lambert

 

 

14

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Agreement has been signed on behalf of the Company [and
the Group] and executed and delivered as a deed by the Employee the day and year
first above written.

 

SIGNED by [          ]

)

 

 

 

 

 

 

Duly authorised for and on behalf of

)

 

 

 

 

 

 

THE COMPANY and the GROUP

)

 

/s/ Linda Short

 

 

 

 

LINDA SHORT

 

EXECUTED and DELIVERED AS A DEED

 

 

 

 

 

 

 

 

By EMPLOYEE

 

/s/ John A. Lambert

 

 

 

 

 

 

John Lambert

 

In the presence of:

 

Name:

WJ Cowik

 

 

Signature:

/s/ WJ Cowik

 

 

 

Address:

13 Crossfield Rd.

 

P/R [Princes Risborough]

 

Bucks [Buckinghamshire] HP27 [OHM]

 

15

--------------------------------------------------------------------------------